COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO. 2-10-118-CV
 
 
IN RE ELIGAH DARNELL JR.                                                                RELATOR
 
 
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator's petition for writ of mandamus and
motion for emergency relief and is of the opinion that relief should be
denied.  Accordingly, relator's petition
for writ of mandamus and motion for emergency relief are denied.
Relator shall pay all costs of this original proceeding, for which let
execution issue.
PER CURIAM
 
 
PANEL:  MCCOY
and WALKER, JJ.
 
DELIVERED: 
April 16, 2010




    
[1]See
Tex. R. App. P. 47.4.